         CASE 0:18-cr-00150-DWF-HB Doc. 472 Filed 08/31/21 Page 1 of 3




                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  District of Minnesota

                                                 404 United States Courthouse   Telephone: (651) 848-1950
                                                 316 North Robert Street              Fax: (651) 848-1943
                                                 St. Paul, MN 55101


                                                            August 31, 2021

Honorable Donovan W. Frank
316 N. Robert Street
Suite 724
St. Paul, MN 55101

       Re:    United States v. Michael Hari
              District Court File No. 18-150 (DWF/HB)


       On August 24, 2021, this Court issued an Order concerning the Defendant’s Motion
for Transgender Acknowledgement of Legal Name and Correct Pronouns as well as
Presentence Report Amendment and Prison Recommendation (Dkt. 457) in which it
observed that “[n]oticeably absent from the briefing is any reference to Defendant’s now
dismissed lawsuit alleging certain violations of Defendant’s civil rights, Civ No. 19-1330
(‘Lawsuit’).” (Dkt. 466.) The Court directed the parties to submit supplemental letter
briefing “addressing how, if at all, this Lawsuit impacts the Motion currently before it.”
(Id.) As noted by the government in its memorandum in response to Dkt. 457, the
Defendant’s claim of gender dysphoria should not in any way mitigate responsibility for
the horrific crimes the Defendant orchestrated and carried out, and therefore the
government did not object to the requests in the motion. However, because the incongruity
between the claims in the Lawsuit and those in Dkt. 457 suggest deception and
manipulation on the part of the Defendant, the government submits the following letter
brief.
       On May 20, 2019, the Defendant filed a lawsuit against the Sheriff of Anoka
County, as well as two Anoka County Sheriff’s Deputies, related to Defendant’s pretrial
confinement at the Anoka County Jail. The core of Defendant’s claim was that he 1 was

1
  The government recognizes that the Defendant has indicated the preferred pronoun of
she/her, but in light of the subject of this letter brief (the Defendant’s claims with respect
to cross-gender pat down searches), the government will use the pronouns the Defendant
used at the time he filed the Lawsuit to avoid confusion.
        CASE 0:18-cr-00150-DWF-HB Doc. 472 Filed 08/31/21 Page 2 of 3

Honorable Donovan W. Frank
August 31, 2021
Page 2

harmed by being pat-searched by a female guard. He alleged that he “suffered humiliation
and degradation as a result of cross-gender pat-down searches at Anoka County Jail.”
Complaint, Civ. No. 19-1330, Dkt. 1 at 3; see also First Amended Complaint, filed
September 11, 2019, Dkt. 26 at 4 (alleging that he found the pat-down search by a female
guard “horrifying, degrading, and humiliating”).
        The Defendant’s Lawsuit was dismissed by the Honorable Eric C. Tostrud on
November 2, 2020. At no point during the Lawsuit did the Defendant indicate that he was
a transgender woman, as he now claims to be – indeed, had he done so, it would have
undermined his core allegation that he suffered “humiliation and degradation” by being
pat-searched by a female guard. Nevertheless, less than two months after the Lawsuit was
dismissed, on December 27, 2020, the Defendant requested transfer to a female housing
unit at the Sherburne County Jail. See Dkt. 457 at 7. Moreover, in the motion currently
before the Court, the Defendant now seeks confinement consistent with the
recommendations of the retained expert, Dr. Samenow, which include “having female
guards involved in any searches or pat-down procedures,” Dkt. 457-5 at 9 – precisely the
same search procedures that formed the basis of the Lawsuit.
        The government is in no position to assess the authenticity of the Defendant’s claims
of gender dysphoria. As Dr. Samenow notes, however, most of the evidence in his report
is self-reported by the Defendant, id. at 8, and “there are several reasons that one could
view Ms. Hari’s narrative as an attempt to manipulate her disposition while in the criminal
justice system.’’ Id. at 9. The Defendant is smart. He is well educated. He has written
books. He has competently acted as his own lawyer in several federal lawsuits, and his
prolific filings demonstrate that he knows how to do research. He also knows how the
system works -- as reported by the Defendant to Dr. Samenow, he was a former
“correctional officer in the 1990’s and 2000’s.” Id. at 7. He has, moreover, previously
attempted to escape while in custody in this matter. In sum, the Defendant has both the
capacity and motivation to formulate a false narrative if he believes it would result in some
benefit.
       Indeed, the juxtaposition of his claims in the Lawsuit against the claims
underpinning the instant motion appear to show that the Defendant has created such a false
narrative – either the Defendant is a man “horrified, humiliated, and degraded” by a pat-
search by a female guard or the Defendant is a transgender woman who must be housed in
a women’s prison and have only “female guards involved in any searches or pat-down
procedures.” It beggars belief to think that the Defendant discovered his gender dysphoria
in the 45 days between the dismissal of the Lawsuit and his request for transfer to female
housing at the Sherburne County Jail. So, either he was deceiving Judge Tostrud or he is
deceiving this Court – and possibly both. Whatever is the truth, though, another truth
        CASE 0:18-cr-00150-DWF-HB Doc. 472 Filed 08/31/21 Page 3 of 3

Honorable Donovan W. Frank
August 31, 2021
Page 3

follows – that the Defendant appears to have engaged in manipulation and deceit. And,
while the Defendant’s claims of gender dysphoria should not be used to mitigate his crimes
at sentencing, manipulative and deceitful conduct is appropriate for the Court to consider
as part of the history and characteristics of the Defendant under 18 U.S.C. § 3553(a).


                                                Sincerely,

                                                W. ANDERS FOLK
                                                United States Attorney

                                                s/ Timothy C. Rank

                                                BY: TIMOTHY C. RANK
                                                ALLISON ETHEN
                                                Assistant U.S. Attorneys
